Exhibit 10.1

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED

 

MARK DUNKERLEY EMPLOYMENT AGREEMENT

 

The Employment Agreement between and among Hawaiian Holdings, Inc., Hawaiian
Airlines, Inc. and Mark B. Dunkerley, as most recently amended effective
November 8, 2007 (the “Employment Agreement”) is hereby amended as follows:

 

Unless otherwise defined herein, initially capitalized terms shall have the same
meanings as defined in the Employment Agreement.

 

1.             Termination Without Cause or For Good Reason.  The lead-in
language to Section 8 of the Employment Agreement is amended and restated in its
entirety to read as follows:

 

“8.           Compensation Upon Termination by the Company Other than for Cause
or By the Employee for Good Reason.  If the Employee’s employment shall be
terminated (i) by act of the Company other than for cause during the Term,
(ii) by the Employee for good reason during the Term, or (iii) upon or after the
expiration of the Term and the Company has not offered Employee, prior to
May 30, 2010, a new employment agreement on terms comparable in all material
respects to the then effective terms of the Agreement (including new grants of
equity comparable in all material respects to those made upon the Renewal
Effective Date), then Employee shall be entitled to the following benefits:”

 

2.             Employment Agreement.  To the extent not expressly amended
hereby, the Employment Agreement remains in full force and effect.

 

3.             Entire Agreement.  This Amendment, taken together with the
Employment Agreement (to the extent not expressly amended hereby), represents
the entire agreement of the parties with respect to the subject matter hereof,
and may be amended at any time only by mutual written agreement of the parties
hereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment No. 2. to the Employment Agreement is
effective as of the last date signed below.

 

 

EMPLOYEE

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Mark B. Dunkerley

 

By:

/s/ Crystal K. Rose

 

 

 

 

 

Date:

May 6, 2010

 

Name:

Crystal K. Rose

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

May 6, 2010

 

 

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

 

By:

/s/ Crystal K. Rose

 

 

 

 

 

 

Name:

Crystal K. Rose

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

May 6, 2010

 

2

--------------------------------------------------------------------------------